DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 of US Application No. 16/689,672 are currently pending and have been examined.  Applicant amended claims 1-6.  
Claims 1-18 are allowed. 

Response to Arguments
The previous rejections of claims 1-9 under 35 USC § 112(b) are withdrawn in consideration of amended claims 1-6. 

Applicant’s arguments, see REMARKS, filed 16 December 2021, regarding the rejections of claims 1-18 under 35 USC § 103 have been fully considered and are persuasive. The previous rejections are withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Wang et al. (US 2020/0271473 A1, “Wang”) in view of Ozog (US 2020/0005068 A1), Sorstedt et al. (US 2016/0368505 A1, “Sorstedt”) and Mennen et al. (US 2021/0364320 A1, “Mennen”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Wang, discloses a system and method for lane marking localization that may be utilized by autonomous 

Ozog discloses improving an electronic representation of lines. In one embodiment, a method includes, in response to acquiring sensor data from at least one sensor representing a surrounding environment of a robotic device, extracting a feature representation of an observed line feature in the sensor data by providing a probability distribution that is defined based, at least in part, on feature parameters that overparameterize the observed line feature. The method includes converting the feature representation of the observed line feature into reduced parameters to avoid the feature parameters overparameterizing the observed line feature. The reduced parameters include an observation uncertainty for the line feature that is based, at least part, on the probability distribution. The method includes providing a detection distribution according to a correlation between the reduced parameters and a mapped line feature.

Sorstedt discloses a system for adjusting a road boundary of a two dimensional virtual representation of a road for path planning of an autonomous vehicle includes a retrieval unit to retrieve a measured position and measured heading angle of the vehicle with respect to a reference. The system also includes an uncertainty unit to receive the measured position, the measured heading angle and map data of the road, and to determine a position uncertainty value and a heading angle uncertainty value representing an amount of uncertainty in the vehicle position and heading angle, respectively, on the road based on the input. The system also includes an adjustment unit to adjust a width and a heading angle of 

Mennen discloses a vehicle localization system that implements the following steps: receiving a predetermined road map; receiving at least one captured image from an image capture device of a vehicle; processing, by a road detection component, the at least one captured image, to identify therein road structure for matching with corresponding structure of the predetermined road map, and determine a location of the vehicle relative to the identified road structure; and using the determined location of the vehicle relative to the identified road structure to determine a location of the vehicle on the road map, by matching the road structure identified in the at least one captured image with the corresponding road structure of the predetermined road map.

With respect to independent claim 1, Wang taken either individually or in combination with other prior art of record fails to teach or suggest: determine a second confidence interval associated with a longitudinal dimension based upon the mapped point cloud and the perceived point cloud; determine a third confidence interval associated with a lateral dimension based upon the mapped point cloud and the perceived point cloud; execute a Kalman filter analysis to dynamically determine a position of the vehicle relative to the digitized roadway map based upon the error vector, the first confidence interval, the second confidence interval, and the third confidence interval.

Independent claim 10 recites substantially similar limitations as claim 1 and is allowed for the same reasons as claim 1.

Claims 2-9 and 11-18 are allowed because they depend from an allowed claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668